     Case 2:21-cv-00720-WBS-CKD Document 16 Filed 07/30/21 Page 1 of 6




 1
                             UNITED STATES DISTRICT COURT
 2
                           EASTERN DISTRICT OF CALIFORNIA
 3
                                   SACRAMENTO DIVISION
 4
 5
      Ya Tung Chiang and Kan To Li,               Case No. 2:21-cv-00720-WBS-CKD
 6
                     Plaintiffs,
 7
        v.                                          STIPULATED PROTECTIVE
 8
      IQ Data International Inc./ Rent Collect              ORDER
 9    Global,                                                     AND
10
                       Defendant.                    ORDER THAT A PARTY
11                                                  SEEKING TO FILE UNDER
                                                   SEAL MUST COMPLY WITH
12                                                     LOCAL RULE 141

13
                                                  Complaint filed: April 22, 2021
14
15           IT IS HEREBY STIPULATED by and between Plaintiffs Ya Tung Chiang and
16    Kan To Li (“Plaintiffs”) and Defendant I.Q. Data International, Inc., (“Defendant”)
17    through their respective attorneys of record, as follows:
18           WHEREAS, documents and information have been and may be sought,
19    produced or exhibited by and among the parties to this action relating to trade
20    secrets, confidential research, development, technology or other proprietary
21    information belonging to the defendants, and/or personal income, credit and other
22    confidential information of Plaintiffs.
23           THEREFORE, an Order of this Court protecting such confidential information
24    shall be and hereby is made by this Court on the following terms:
25            1.   This Order shall govern the use, handling and disclosure of all
26    documents, testimony or information produced or given in this action which are
27    designated to be subject to this Order in accordance with the terms hereof.
28                                                          STIPULATED PROTECTIVE ORDER
                                                              Case No. 2:21-cv-00720-WBS-CKD
     Case 2:21-cv-00720-WBS-CKD Document 16 Filed 07/30/21 Page 2 of 6


 1          2.   Any party or non-party producing or filing documents or other materials
 2    in this action (the “Producing Party”) may designate such materials and the
 3    information contained therein subject to this Order by typing or stamping on the
 4    front of the document, or on the portion(s) of the document for which confidential
 5    treatment is designated, “Confidential.”
 6          3.   If a Producing Party believes in good faith that, despite the provisions
 7    of this Protective Order, there is a substantial risk of identifiable harm to the
 8    Producing Party if particular documents it designates as “Confidential” are
 9    disclosed to all other parties or non-parties to this action, the Producing Party may
10    designate those particular documents as “Confidential—Attorneys’ Eyes Only.”
11          4.   To the extent any motions, briefs, pleadings, deposition transcripts, or
12    other papers to be filed with the Court incorporate documents or information subject
13    to this Order, the party filing such papers shall designate such materials, or portions
14    thereof, as “Confidential,” or “Confidential—Attorneys’ Eyes Only” and shall file
15    them with the clerk under seal; provided, however, that a copy of such filing having
16    the confidential information deleted therefrom may be made part of the public
17    record.
18          5.   All documents, transcripts, or other materials subject to this Order, and
19    all information derived therefrom (including, but not limited to, all testimony given
20    in a deposition, declaration or otherwise, that refers, reflects or otherwise discusses
21    any information designated “Confidential” or “Confidential—Attorneys’ Eyes
22    Only” hereunder), shall not be used, directly or indirectly, by any person, including
23    the other Defendants, for any business, commercial or competitive purposes or for
24    any purpose whatsoever other than solely for the preparation for and trial of this
25    action in accordance with the provisions of this Order.
26          6.   Except with the prior written consent of the individual or entity
27    designating a document or portions of a document as “Confidential,” or pursuant to
28    prior Order after notice, any document, transcript or pleading given “Confidential”
                                                              STIPULATED PROTECTIVE ORDER
                                              -2-               Case No. 2:21-cv-00720-WBS-CKD
     Case 2:21-cv-00720-WBS-CKD Document 16 Filed 07/30/21 Page 3 of 6


 1    treatment under this Order, and any information contained in or derived from any
 2    such materials (including but not limited to, all deposition testimony that refers to,
 3    reflects or otherwise discusses any information designated “Confidential”
 4    hereunder) may not be disclosed other than in accordance with this Order and may
 5    not be disclosed to any person other than: (a) the Court and its officers; (b) parties
 6    to this litigation; (c) counsel for the parties, whether retained outside counsel or in-
 7    house counsel and employees of counsel assigned to assist such counsel in the
 8    preparation of this litigation; (d) fact witnesses subject to a proffer to the Court or
 9    a stipulation of the parties that such witnesses need to know such information; (e)
10    present or former employees of the Producing Party in connection with their
11    depositions in this action (provided that no former employees shall be shown
12    documents prepared after the date of his or her departure) and (f) experts
13    specifically retained as consultants or expert witnesses in connection with this
14    litigation.
15    7.   Except with the prior written consent of the individual or entity designating a
16    document or portions of a document as “Confidential—Attorneys’ Eyes Only,” or
17    pursuant to prior Order after notice, any document, transcript or pleading given
18    “Confidential—Attorneys’ Eyes Only” treatment under this Order, and any
19    information contained in or derived from any such materials (including but not
20    limited to, all deposition testimony that refers to, reflects or otherwise discusses any
21    information designated “Confidential—Attorneys’ Eyes Only” hereunder) may not
22    be disclosed other than in accordance with this Order and may not be disclosed to
23    any person other than: (a) a party’s retained outside counsel in this action, as well
24    as employees of said outside counsel to whom it is reasonably necessary to disclose
25    the information for this litigation; (b) experts specifically retained as consultants or
26    expert witnesses in connection with this litigation who have signed the “Declaration
27    of Compliance” (Exhibit A); (c) the Court and its personnel; (d) court reporters,
28    their staffs, and professional vendors to whom disclosure is reasonably necessary
                                                              STIPULATED PROTECTIVE ORDER
                                               -3-              Case No. 2:21-cv-00720-WBS-CKD
     Case 2:21-cv-00720-WBS-CKD Document 16 Filed 07/30/21 Page 4 of 6


 1    for this litigation and who have signed the “Declaration of Compliance” (Exhibit
 2    A); and (e) the author of the document or the original source of the information.
 3    8.   Documents produced pursuant to this Order shall not be made available to any
 4    person designated in Subparagraph 6(f) or 7(b) unless he or she shall have first read
 5    this Order, agreed to be bound by its terms, and signed the attached “Declaration of
 6    Compliance” (Exhibit A).
 7    9.   All persons receiving any or all documents produced pursuant to this Order
 8    shall be advised of their confidential nature. All persons to whom confidential
 9    information and/or documents are disclosed are hereby enjoined from disclosing
10    same to any person except as provided herein, and are further enjoined from using
11    same except in the preparation for and trial of the above-captioned action between
12    the named parties thereto. No person receiving or reviewing such confidential
13    documents, information or transcript shall disseminate or disclose them to any
14    person other than those described above in Paragraph 6 and Paragraph 7 and for the
15    purposes specified, and in no event shall such person make any other use of such
16    document or transcript.
17    10. Nothing in this Order shall prevent a party from using at trial any information
18    or materials designated “Confidential” or “Confidential—Attorneys’ Eyes Only.”
19    11. This Order has been agreed to by the parties to facilitate discovery and the
20    production of relevant evidence in this action. Neither the entry of this Order, nor
21    the designation of any information, document, or the like as “Confidential,” or
22    “Confidential—Attorneys’ Eyes Only,” nor the failure to make such designation,
23    shall constitute evidence with respect to any issue in this action.
24    12. Within sixty (60) days after the final termination of this litigation, all
25    documents, transcripts, or other materials afforded confidential treatment pursuant
26    to this Order, including any extracts, summaries or compilations taken therefrom,
27    but excluding any materials which in the good faith judgment of counsel are work
28    product materials, shall be returned to the Producing Party.
                                                             STIPULATED PROTECTIVE ORDER
                                              -4-              Case No. 2:21-cv-00720-WBS-CKD
     Case 2:21-cv-00720-WBS-CKD Document 16 Filed 07/30/21 Page 5 of 6


 1     13. In the event that any party to this litigation disagrees at any point in these
 2     proceedings with any designation made under this Protective Order, the parties shall
 3     first try to resolve such dispute in good faith on an informal basis. If the dispute
 4     cannot be resolved, the party objecting to the designation may seek appropriate
 5     relief from this Court. During the pendency of any challenge to the designation of
 6     a document or information, the designated document or information shall continue
 7     to be treated as “Confidential” or “Confidential—Attorneys’ Eyes Only” subject to
 8     the provisions of this Protective Order.
 9     14. Nothing herein shall affect or restrict the rights of any party with respect to its
10     own documents or to the information obtained or developed independently of
11     documents, transcripts and materials afforded confidential treatment pursuant to
12     this Order.
13     15. Nothing in this Order is meant to compel disclosure of attorney-client
14     privileged information.
15     16. The Court retains the right to allow disclosure of any subject covered by this
16     stipulation or to modify this stipulation at any time in the interest of justice.
17
            Dated: July 28, 2021.
18                                            Respectfully Submitted,
19
                                              Lemberg Law, LCC
20                                            By: /s/ Trinette G. Kent (with permission)
21                                                   Trinette G. Kent
                                                     Attorney for Plaintiffs
22
23                                            Carpenter, Hazlewood, Delgado &
                                              Bolen, LLP
24                                            By:
25                                                  Michelle B. Wellnitz
                                                    Attorney for Defendant
26                                                  I.Q. Data International, Inc.
27
28   ////
                                                                STIPULATED PROTECTIVE ORDER
                                                -5-               Case No. 2:21-cv-00720-WBS-CKD
     Case 2:21-cv-00720-WBS-CKD Document 16 Filed 07/30/21 Page 6 of 6


 1                                                     ORDER
 2             The court approves the stipulated protective order with the following addition:
 3             17.        Filing Confidential Material under Seal. A party that seeks to file under seal any
 4   confidential or other material must comply with Local Rule 141. Documents may be sealed only
 5   by written order of the court, upon the showing required by applicable law. A specific request to
 6   seal must be made and a sealing order will issue only upon a request establishing that the material
 7   to be sealed is privileged, protectable as a trade secret, or otherwise entitled to protection under the
 8   law.
 9   Dated: July 30, 2021
                                                          _____________________________________
10                                                        CAROLYN K. DELANEY
11                                                        UNITED STATES MAGISTRATE JUDGE

12   8.chia0720.stip.po

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                          STIPULATED PROTECTIVE ORDER
                                                         -6-                Case No. 2:21-cv-00720-WBS-CKD
